Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second channel layer adjacent to the first channel layer and including the metal oxide-based semiconductor, the first channel layer has a higher oxygen content than the second channel layer and has a different thickness from the second channel layer”.

Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a second channel layer including the metal oxide-based semiconductor in the first channel layer, the first channel layer has a higher oxygen content and a different thickness than the second channel layer”.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a tunnel insulating layer interposed between the channel layer and the stack structure, and including a metal oxide that includes a first 

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the tunnel insulating layer including a metal oxide with a first metal and a second metal with a different magnetic strength from the first metal; and the tunnel insulating layer is a single layer including an inner side portion adjacent to the channel layer and an outer side portion adjacent to the stack structure, and the outer side portion has a higher concentration of the first metal than the inner side portion and the inner side portion has a higher concentration of the second metal than the outer side portion”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826